Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Langford et al. (US 5518661).
 	With respect to claims 1-6, 8, 9, 15, Langford describes a stripping method comprising: applying a composition to a coating (maskant) such as polyurethane that is loosened,soften and released from a metal substrate wherein the composition a solvent benzyl alcohol, surfactants, surface active agents, emulsifiers, and water (col. 3, lines 59-67; col. 4, lines 27-33; col. 5, lines 5-21; col. 6, lines 36, 61; col. 7, lines 5-20).  This would provide claimed applying a composition to the maskant to achieve a subsequent adhesion that is less than the initial adhesion.  The process would provide the 
 	With respect to claim 10, the composition is applied by brushing, roller-coating, spraying (col. 4, lines 19-22).
 	With respect to claims 12-14, the method above would be capable of providing the claimed subsequent adhesion values because the same composition is applied to the same material as described above.
 	With respect to claim 15, the process is repeated until the desired stripping is achieved (col. 4, lines 35-36).  This would provide claimed prolong the period of time during which the subsequent adhesion is less than the initial adhesion.
Claim(s) 1-6, 8-10, 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stevens (US 5425893).
 	With respect to claims 1-6, 8, 9, Steven describes a method for removing a coating of polyurethane from a metal substrate by applying a composition contains an aqueous solvent of benzyl alcohol, a surfactant to the coating to produce wrinkling, blistering, swelling and weakened adhesion of the coating (col. 2, lines 1-5, 50-57; col. 3, lines 30; col. 4, lines 41-57; col. 13, lines 51-56).  This would provide claimed applying a composition to the maskant to achieve a subsequent adhesion that is less than the initial adhesion.  The process would provide the subsequent adhesion is between 60% to 0.1% of the initial adhesion because the same composition is applied 

 	With respect to claim 10, the composition is applied by brush, spatula or spraying (col. 12, lines 48-57).
With respect to claims 12-14, the method above would be capable of providing the claimed subsequent adhesion values because the same composition is applied to the same material as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langford or Steven as applied to claim 1 above.
 	With respect to claim 7, applied prior art above doesn’t describe the coating includes a polyurea.  However, it would have been obvious for one skill in the art before .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven as applied to claim 1 above.
 	With respect to claim 15, even though Steven doesn’t describe applying the composition more than one time.  However, applying the composition as several times as necessary would have been obvious for one skill in the art before the effective filing date of the invention because it would further ensure the coating to be loosen and weakening the adhesion bonding so that it can be removed from the substrate with expected results.
 	Purdy et al. (US 7531074) is cited to show the compositions of polyurethane and polyurea coatings (col. 31, lines 1-10).
Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive.
With respect to applicant’s remark that Langford doesn’t describe reducing the adhesion of the coating.  Please see col. 4, lines 20-30, col. 5, lines 15-20 where he teaches applying the composition for a sufficient period of time to loosen, and release the coating from the surface.  This would read on claimed reducing adhesion of the coating.
In response to applicant's argument that neither Landford nor Steven describes the effect of subsequent adhesion is between 60% and 0.1% of the initial adhesion, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, applicant has not provided any results showing that the processes of Langford and Steven do not provide such claimed results.  As described above, their processes use the same composition applied to a same material for a sufficient period of time or repeated to loosen, soften, and weaken adhesion; therefore, their processes would provide claimed subsequent adhesion is between 60% and 0.1% of the initial adhesion.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/18/2021